DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Hayashi.
Tsai (US Pub. No. 2017/0045307 A1) discloses (see annotated Figure 1):

    PNG
    media_image1.png
    727
    553
    media_image1.png
    Greyscale

Regarding claim 1, a heat dissipation module (i.e. liquid cooling block; Figure 1, element 1), comprising a base (i.e. base plate; Figure 1, element 10), a cover (i.e. cover plate; Figure 1, element 11) and a plurality of heat dissipation fins (Figure 1, element 120), wherein: the cover (Figure 1, element 11) is disposed on the base (Figure 1, element 10) and forms an accommodation space (i.e. chamber; Figure 1, element 110) with the base (Figure 1, element 10); and the plurality of heat dissipation fins (Figure 1, element 120) is disposed in the accommodation space (Figure 1, element 110), wherein the cover (Figure 1, element 11) comprises a top (i.e. surface of element 11 illustrated in Figure 2, in which elements 111 and 
Regarding claim 14, a cooling fluid (i.e. working fluid; page 2, paragraph 0017, line 1), wherein the cooling fluid (i.e. working fluid) flows (page 2, paragraph 0017, lines 1-2) through the first opening (Figure 1, element 111), the accommodation space (Figure 1, element 110) and the second opening (Figure 1, element 112), and flows between the plurality of heat dissipation fins (Figure 1, element 120).
Regarding claim 15, the plurality of heat dissipation fins (Figure 1, element 120) comprises a plurality of sheet-shaped fins (clearly illustrated in Figure 1).
Tsai teaches the salient features of the present invention as explained above except (regarding claim 1) the distances between the plurality of heat dissipation fins and one of the at least one side wall in a first direction are different.
Hayashi (US Pub. No. 2011/0249444 A1) discloses the distances between the plurality of heat dissipation fins (Figure 2, elements 354, 355, 356 and 357) and one of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the distances between the plurality of heat dissipation fins and one of the at least one side wall in a first direction are different as shown by Hayashi in combination with Tsai’s invention for the purpose of having heat dissipation fins with a surface area greater at the heat dissipation acceleration center area than at the heat dissipation acceleration end areas (Hayashi, page 3, paragraph 0037, lines 14-16).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Hayashi.
Tsai (US Pub. No. 2017/0045307 A1) discloses (see annotated Figure 1) at least one side wall comprises a first side wall (Figure 1, element A), a second side wall (Figure 1, element B), a third side wall (Figure 1, element C) and a fourth side wall (Figure 1, element D) sequentially connected end to end (clearly illustrated in Figure 1), the first side wall (Figure 1, element A) and the third side wall (Figure 1, element C) are respectively located on opposite sides of the plurality of heat dissipation fins (Figure 1, element 120).
Tsai teaches the salient features of the present invention as explained above except the distances between the plurality of heat dissipation fins and the first side wall in the first direction are different.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the distances between the plurality of heat dissipation fins and the first side wall in the first direction are different as shown by Hayashi in combination with Tsai’s invention for the purpose of having heat dissipation fins with a surface area greater at the heat dissipation acceleration center area than at the heat dissipation acceleration end areas (Hayashi, page 3, paragraph 0037, lines 14-16).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Hayashi as applied to claim 1 above, and further in view of Lin et al.
Tsai (US Pub. No. 2017/0045307 A1) discloses the plurality of heat dissipation fins (Figure 1, element 120) extend parallel to each other in the accommodation space (i.e. chamber; Figure 1, element 110) in the first direction (clearly illustrated in Figure 1).
Tsai in combination with Hayashi (US Pub. No. 2011/0249444 A1) teaches the salient features of the present invention as explained above except a plurality of heat dissipation fins disposed at intervals in a second direction wherein the second direction is perpendicular to the first direction.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of heat dissipation fins disposed at intervals in a second direction wherein the second direction is perpendicular to the first direction as shown by Lin et al. in combination with Tsai and Hayashi’s invention for the purpose of generating a turbulence that can extend the time for the airflow to stay in the channels, thereby taking away more heat of the heat-dissipating fins to enhance the heat-exchange efficiency (Lin et al., page 2, paragraph 0025, lines 18-21).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Tsai.
Hayashi (US Pub. No. 2011/0249444 A1) discloses a projection apparatus (Figure 1, element 1), comprising a light source module (Figure 1, element 12), a light valve (Figure 1, element 31), a heat dissipation module (i.e. heat dissipation members [Figure 2, element 35] which are included in the reflective electro-optical device [element 35] illustrated in Figure 1 and 2) and a projection lens (Figure 1, element 19), wherein: the light source module (Figure 1, element 12) is used to provide an illumination beam (i.e. light beam emitted by element 12 in Figure 1); the light valve (Figure 1, element 31) is located on a transmission path of the illumination beam (i.e. 
Hayashi teaches the salient features of the present invention as explained above except a heat dissipation module comprising a base, a cover and a plurality of heat dissipation fins, wherein: the cover is disposed on the base and forms an accommodation space with the base; and the plurality of heat dissipation fins is disposed in the accommodation space, wherein the cover comprises a top, at least one side wall, a first opening and a second opening, the first opening and the second opening are disposed on the top or the at least one side wall, and the at least one side wall surrounds the top and is connected to the base.
Tsai (US Pub. No. 2017/0045307 A1) discloses a heat dissipation module (i.e. liquid cooling block; Figure 1, element 1) comprising a base (i.e. base plate; Figure 1, element 10), a cover (i.e. cover plate; Figure 1, element 11) and a plurality of heat 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a heat dissipation module comprising a base, a cover and a plurality of heat dissipation fins, wherein: the cover is disposed on the base and forms an accommodation space with the base; and the plurality of heat dissipation fins is disposed in the accommodation space, wherein the cover comprises a top, at least one side wall, a first opening and a second opening, the first opening and the second opening are disposed on the top or the at least one side wall, and the at least one side wall surrounds the top and is connected to the base as shown by Tsai in combination with Hayashi’s invention for the purpose of providing a .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Tsai.
Hayashi (US Pub. No. 2011/0249444 A1) teaches the salient features of the present invention as explained above except a heat dissipation module comprising a cooling fluid, the cooling fluid flows through the first opening, the accommodation space and the second opening, and flows between the plurality of heat dissipation fins.
Tsai (US Pub. No. 2017/0045307 A1) discloses a heat dissipation module (i.e. liquid cooling block; Figure 1, element 1) comprising a cooling fluid (i.e. working fluid; page 2, paragraph 0017, line 1), the cooling fluid (i.e. working fluid) flows (page 2, paragraph 0017, lines 1-2) through the first opening (Figure 1, element 111), the accommodation space (Figure 1, element 110) and the second opening (Figure 1, element 112), and flows between the plurality of heat dissipation fins (Figure 1, element 120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a heat dissipation module comprising a cooling fluid, the cooling fluid flows through the first opening, the accommodation space and the second opening, and flows between the plurality of heat dissipation fins as shown by Tsai in combination with Hayashi’s invention for the purpose of providing a liquid cooling block with a shunt design and its heat dissipating .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Tsai.
Hayashi (US Pub. No. 2011/0249444 A1) teaches the salient features of the present invention as explained above except a circulation system, wherein the circulation system pumps the cooling fluid to flow from the first opening to the second opening.
Tsai (US Pub. No. 2017/0045307 A1) discloses (see annotated Figure 3) a circulation system (see heat dissipating structure illustrated in Figure 3), wherein the circulation system pumps (Figure 3, element 3) the cooling fluid (page 1, paragraph 0015, lines 6-15) to flow from the first opening (Figure 3, element 111) to the second opening (Figure 3, element 112).

    PNG
    media_image2.png
    486
    801
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a circulation system, wherein the .

Allowable Subject Matter
Claims 3-8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Tsai (US Pub. No. 2017/0045307 A1) discloses a heat dissipation module (i.e. liquid cooling block; Figure 1, element 1), having an accommodation space (Figure 1, element 110).  However, Tsai and the prior art of record neither shows nor suggest a heat dissipation module comprising a first buffer zone adjacent to the first opening, a second buffer zone adjacent to the second opening, and a heat exchange zone located between the first buffer zone and the second buffer zone, wherein the plurality of heat dissipation fins are distributed in the heat exchange zone.
Regarding claims 4-8 and 10-13, the claims are allowable based on their dependence from allowable claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan et al. (CN 206674407 U) discloses a cooling system and electronic equipment, this cooling system includes: the shell is located the inner shell that the shell just is used for supporting the heating element, heat abstractor, and fan, wherein, have an airflow channel between shell and the inner shell, the inner shell has with airflow channel intercommunication and forms the second airflow channel in circulation wind channel, and the fan is used for driving the air and follows the ring wind channel and flow, and the circulation wind channel is used for through the heating element and heat abstractor, and heat abstractor is used for the air in the refrigeration cycle wind channel. The utility model discloses a cooling system has realized the cooling to the heating element, simultaneously, utilize the inner shell to realize the division to internal structure of equipment for airflow channel between shell and the inner shell and the second airflow channel of inner shell form the circulation wind channel, have simplified the formation in circulation wind channel, have then reduced the assembly degree of difficulty, have improved assembly efficiency.
Ueda (US Pub. No. 2018/0270456 A1) teaches a cooling device including an axial-flow fan and a heat sink having a fin assembly in which a recess portion is formed on a side thereof which faces the axial-flow fan to thereby provide a cooling device in which a space necessary for cooling is reduced, a light source unit including the cooling device and a projector including the light source unit.

Seki (US Pub. No. 2005/0201107 A1) discloses  a projector capable of obtaining a bright projection image with good color balance by efficient cooling in the case of using light source parts having different wavelength characteristics, a projector has plural light source parts to supply illumination lights, a cooling part to cool light source parts, spatial light modulators to modulate the illumination lights from the light source parts according to image signals, and a projection lens to project the lights modulated by the spatial light modulators, and the light source parts provide different amounts of illumination lights that change depending on the temperature changes of the light source parts. The cooling part cools the light source parts so that they provide amounts of light within a predetermined range with the amount of illumination light provided when one of the light source parts are at a reference temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
09/30/2021